Third District Court of Appeal
                               State of Florida

                        Opinion filed March 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0643
                      Lower Tribunal No. F17-18789
                          ________________


                              Todd Watson,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Miguel M. de la O, Judge.

      Lento Law Group, P.A., and Rook Elizabeth Ringer (St. Augustine), for
appellant.

      Ashley Moody, Attorney General, and Michael W. Mervine, Chief
Assistant Attorney General, for appellee.


Before EMAS, MILLER, and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See Watson v. State, 308 So. 3d 118 (Fla. 3d DCA 2020);

Fla. R. Crim. P. 3.240.




                                  2